Exhibit AGREEMENT WHEREAS, Port Partnership, LLP (“the Partnership”) and LMI FINISHING, INC. (“Lessee”) are parties to (i) that certain Lease Agreement datedas of the 6th day of September, 2002 ( the “Existing Lease”) and (ii) that certain Lease Agreement dated May 2, 2006 ( the “2006 Lease Agreement”), and WHEREAS, the Partnership and Lessee desire that Lessee enter into a Lease Agreement with Port Partnership-I, LLP, (“Lessor”) for the Lease of a Building on Land hereafter described, NOW THEREFORE, the Partnership, Lessor and Lessee for good and valuable consideration do hereby agree: 1.Lessor and Lessee shall contemporaneously herewith, execute the attached Lease Agreement. 2.That the 2006 Lease Agreement shall terminate upon satisfaction of all the conditions precedent identified in Article II, paragraph 1. (a), (b) and (c) and Article II, paragraph 2 of the attached Lease and all rentals, security deposits and other sums paid to the Partnership by Lessee pursuant thereto shall be returned to Lessee within ten (10) days thereafter. 3.That upon the Commencement Date of the attached Lease Agreement, the Existing Lease shall terminate and (i) Lessee shall be entitled to a refund of Rent paid under the Existing Lease, pro rata, for the period from said Commencement Date to the last day of the month in which said Commencement Date occurs and (ii) the security deposit paid by Lessee under the Existing Lease shall be returned to Lessee in accordance with the terms thereof. 4.If the attached Lease Agreement terminates pursuant to the terms of Article II, paragraph 1.(d) or Article II, paragraph 2 thereof, the May 2, 2006 Lease Agreement shall continue in full force and effect and be modified as provided in Article II, paragraph 1.(d) of the attached Lease Agreement by a separate amendment executed by the Partnership and Lessee. Dated this day of June, 2006 LESSEE: LMI FINISHING, INC., By: Robert Grah, its President [Signatures continued on following page.] LESSOR: PORT PARTNERSHIP-I, LLP, an Oklahoma limited liability partnership By: its Partner THE PARTNERSHIP: PORT PARTNERSHIP, LLP By: its Partner LEASE AGREEMENT THIS LEASE AGREEMENT, entered into as of the day of June, 2006, between PORT PARTNERSHIP-I, LLP, an Oklahoma limited liability partnership, hereinafter referred to as "Lessor," and LMI FINISHING, INC., an Oklahoma corporation, hereinafter referred to as "Lessee." ARTICLE I RECITALS A.Lessor intends to lease a certain parcel of unimproved real property located in Rogers County, Oklahoma and described on Exhibit “B” attached hereto (said real property is hereinafter referred to as the “Land” and the lease agreement to be entered into between Lessor and the owner of the Land is hereinafter referred to as the "Ground Lease"). B.As of the date hereof, pursuant to that certain Lease Agreement dated as of the 6th day of September, 2002 (hereinafter referred to as the “Existing Lease”), Lessee leased from Port Partnership, LLP approximately 40,000 square feet in a building located at the Port of Catoosa, Oklahoma C.Lessor and Lessee desire to enter into this Lease Agreement to (i) provide the terms and conditions for the construction by Lessor of an approximately 80,000 square foot Building and other related improvements including, without limitation, a parking area serving said Building on the Land (said Building and other related improvements are hereinafter referred to collectively as the “Building Improvements”) and (ii) provide the terms and conditions for the termination of the Existing Lease upon Substantial Completion (as hereinafter defined) of the Building Improvements. D.That for and in consideration of the mutual agreements herein contained, Lessor leases and demises unto the Lessee, and Lessee accepts and leases from the Lessor the Land and the Building Improvements (hereinafter collectively called the "Demised Premises"). Except as otherwise expressly set forth in this Lease, in no event shall Lessor be liable for any defect in the Demised Premises or any part thereof, or for any limitations on its use; provided, however, Lessor does hereby assign unto Lessee all warranties and guarantees it shall receive from its contractor and contractor's supplier(s) with respect to the Demised Premises.Notwith­standing the foregoing, if at any time hereunder Lessee is unable to conduct its business in the Demised Premises (due to any restriction imposed by the Ground Lease or by any public or quasi public authority having jurisdiction over Lessor, Lessee or the Demised Premises, as each may be reasonably determined by Lessee excluding, however, any restriction imposed upon Lessee by any applicable law, rule, regulation or restriction generally applicable to all Tenants at the Port of Catoosa), Lessee shall have the right to terminate this Lease upon ninety (90) days written notice thereof to Lessor, where upon any advance rental (and so much of any security deposit as Lessee shall be entitled to hereunder) shall be returned to Lessee within three (3) days of such termination, and thereafter neither party shall have any further liability to the other, except as may be expressly provided for to the contrary hereunder.This Lease is made upon the following covenants, agreements, terms, provisions, conditions and limitations, all of which the parties hereto mutually warrant and agree to perform and observe: ARTICLE II CONDITIONS PRECEDENT 1.The obligations of the Lessor and the Lessee hereunder shall be conditioned upon the following: (a)The receipt by the Lessor of a written commitment and the execution of loan documents implementing said commitment in an amount, form and upon terms satisfactory to Lessor from a lender or lenders obligating such lender(s) (hereinafter called “Lessor’s Lender(s)”) to provide Lessor with funds to construct the Building Improvements as hereinafter provided. (b)The consummation of the Ground Lease with the Port of Catoosa of the Land upon terms and conditions acceptable to Lessor. (c)Written approval of this Lease by the City of Tulsa-Rogers County Port Authority (the "Port Authority") and Lessor’s Lender(s).Lessor shall use reasonable efforts to obtain such approvals and shall keep Lessee reasonably advised of the status thereof. (d)Should the foregoing events not have occurred on or before September 1, 2006, this Lease shall terminate thirty (30) days thereafter, all rentals, security deposits and other sums paid to Lessor by Lessee pursuant to this Lease shall be returned to Lessee within ten (10) days thereafter, and neither party shall have any further obligation or liability to the other under this Lease except as may be expressly provided for to the contrary hereunder, and provided that the Lease Agreement dated the 2nd day of May, 2006 (the “2006 Lease Agreement”) shall continue in full force and effect without any effect thereon by the termination of this Lease except thatthe date of July 1, 2006 appearing in Article II, paragraph 1.(c) of the 2006 Lease Agreement shall be a date which is sixty (60) days after termination of this Lease under this paragraph (d). (e) Upon satisfaction of the conditions set forth in paragraphs (a) through (c) of this paragraph 1 and paragraph 2 of this Article II, the 2006 Lease Agreement shall terminate and all rentals, security deposits and other sums paid to the lessor thereunder by Lessee pursuant thereto shall be returned to Lessee within ten (10) days thereafter. 2.In addition to the conditions to the obligations of Lessor and Lessee hereunder contained in paragraph 1 of this Article II, the obligations of Lessee under this Lease are expressly conditioned on Lessor, at Lessor’s sole cost and expense, obtaining and delivering to Lessee, a Phase I Environmental Site Assessment of the Demised Premises (the “Assessment”) acceptable to Lessee, in Lessee's sole discretion.If the Assessment reveals any matter that is unacceptable to Lessee, in its sole discretion, or if Lessor shall fail to deliver the Assessment to Lessee within twenty-one (21) days from the date hereof, Lessee shall have the right to terminate this Lease by written notice to Lessor.Such notice of termination shall be delivered to Lessor the earlier of five (5) business days after Lessee’s receipt thereof or twenty-five (25) days from the date hereof.If no notice of termination is received by Lessor, Lessee shall be deemed to have waived this condition precedent.If Lessee elects to terminate this Lease, all rentals, security deposits and other sums paid to Lessor by Lessee pursuant to this Lease shall be returned to Lessee within ten (10) days thereafter, and neither party shall have any further obligation or liability to the other under this Lease except as may be expressly provided for to the contrary hereunder, and provided that the 2006 Lease Agreement shall continue in full force and effect without any effect thereon except as set forth in paragraph 1(d) of this Article II. ARTICLE III PROPERTY DESCRIPTION, USE AND CONSTRUCTION OF BUILDING IMPROVEMENTS 1.Effective as of the Commencement Date (as hereinafter defined), Lessor does hereby lease to the Lessee the Demised Premises which shall consist of (i) the Land and (ii) the Building Improvements. 2.The Lessee shall use the Demised Premises for warehousing and manufacturing aircraft components and all uses incidental thereto. The Demised Premises may be used by the Lessee for any other legal purpose or purposes in conformity with all laws, rules and regulations applicable to the Demised Premises, and the Ground Lease, provided that prior to using the Demised Premises for any other such purpose or purposes the Lessee shall obtain the prior written consent of Lessor (which will not be unreasonably withheld, delayed or conditioned) and the Port Authority. 3.The Lessor, at Lessor’s sole cost and expense, shall cause to be constructed the Building Improvements, which shall include a one-story 80,000 square foot building to be constructed in substantial accordance with the plans and specifications therefor approved by Lessor and Lessee, a copy of which plans and specifications is attached to this Lease as Exhibit “A” (the “Approved Final Building Improvements Plans"). 4.Lessor shall obtain all permits necessary for the construction and installation of the Building Improvements.Subject to any delay resulting from Force Majeure Events, Lessor shall cause the construction of the Building Improvements to be performed diligently and to completion.The construction of the Building Improvements shall be performed in a first-class and workmanlike manner, using only new and good grades of materials and equipment, in accordance with (i) all applicable zoning and other ordinances, building codes and regulations, statutes, ordinances, codes, standards, regulations, rules, orders, decisions and requirements of all federal, state and local authorities including, without limitation, the Americans with Disabilities Act of 1990 and all regulations thereto issued by the U.S. Attorney General or other authorized agencies under the authority of the Americans with Disabilities Act of 1990, then in effect, as interpreted and applied by state and local governmental authorities having jurisdiction over the Premises, and (ii) the Approved Final Building Improvements Plans. ARTICLE IV THE GROUND LEASE 1.A copy of the Ground Lease (which term shall also include the Primary Lease identified in the Ground Lease) is attached hereto and marked Exhibit "C." 2.During the term of this Lease, and so long as no event of default has occurred and is continuing hereunder, the Lessor, except as otherwise provided in this Lease, grants to the Lessee all the rights of the Lessor under the Ground Lease to use the Land described in Exhibit "B" and all rights granted to the Lessor pursuant to the Ground Lease. Such grant, as limited by this Lease, is a part of the Demised Premises. This Lease is specifically made subject to all the terms and conditions of the Ground Lease. 3.Lessee agrees to undertake and perform each and every act required of the Lessor to be performed by the terms of the Ground Lease, including but not limited to the timely payment of all rental and other charges and fees thereunder, and not to do or omit to do anything which will breach the terms thereof.Lessor agrees not to do or omit to do anything which will breach the terms of the Ground Lease, and further agrees not to agree to any change in the terms of the Ground Lease or exercise or fail to exercise or waive or release any right, power or duty under the Ground Lease which will diminish the Lessee's right or increase its liability thereunder without the written consent of Lessee (including without limitation, the timely exercise of renewal and/or term extension rights). Lessor shall promptly provide Lessee with a copy (in accordance with Article XXV and also by facsimile) of all notices and correspondence relating to the Ground Lease which Lessor believes may adversely affect the rights of the Lessee in the Ground Lease granted hereby. 4.Notwithstanding the grant to the Lessee pursuant to Paragraph 2 of this Article IV of the rights of the Lessor in the Ground Lease and subject to Lessor's covenants and obligations under Paragraph 2 of this Article IV, the Lessor reserves unto itself the following rights under the Ground Lease: (a)The right and power to cure any default under the Ground Lease, and Lessor shall thereupon give notice of such cure to the Lessee; (b)The exclusive right to exercise any right to renew or terminate the Ground Lease; (c)The exclusive right to assign, sell, transfer, convey, mortgage, encumber or hypothecate any part or all of its right, title and interest in the Ground Lease subject, however, to this Lease; (d)The exclusive right to amend, alter or modify in the manner provided in the Ground Lease any of the terms and conditions of the Ground Lease; and (e)The exclusive right to waive or release any right granted to Lessor as Lessee under the Ground Lease. Provided that so long as Lessee is not in default hereunder beyond the expiration of all grace and/or cure periods applicable thereto under this Lease, the Lessor shall not exercise any right granted in this Paragraph in a manner that would diminish the Lessee's rights granted hereby or increase its obligations hereunder as reasonably determined by Lessee. 5.Lessee shall conduct itself and its use of the Demised Premises in a manner consistent with that required of Lessor (as Lessee under the Ground Lease), and Lessee shall indemnify and hold the Lessor harmless from and against any and all loss, cost, expense or liability (including reasonable attorney's fees) that may arise from or be connected with the failure of the Lessee to do so (but only to the extent such failure does not arise due to the act or omission of Lessor). 6.Each party agrees to give immediate notice (together with a facsimile copy thereof) to the other of any action taken or threatened by the Port Authority of which either party obtains any actual knowledge, whether by written notice or otherwise, which might terminate or purport to terminate the Ground Lease. 7.If the Lessee shall fail to timely perform and undertake any acts or duties or shall fail to timely make any payments required of it to be done or paid under the Ground Lease and any such failure continues beyond the expiration of all grace and/or cure periods applicable thereto under the Ground Lease, the Lessor may undertake and perform such acts or duties or make such payments, and the reasonable cost thereof shall become additional rental due hereunder within fifteen (15) days after Lessor invoices Lessee therefor. 8.If Lessor fails to timely perform and undertake any acts or duties or fails to make any payments required of it to be done or paid under the Ground Lease and any such failure continues beyond the expiration of all grace and/or cure periods applicable thereto under the Ground Lease, Lessee may, but shall not he obligated to, perform such acts or duties or make such payments, and Lessee may deduct the reasonable cost thereof from any future monetary obligation(s) of Lessee accruing hereunder. 9.Lessor shall indemnify and hold Lessee harmless from and against any default under either the Ground Lease or the Primary Lease which: (A) precedes this Lease; and/or (B) arises from the demise and/or occupancy of the Demised Premises prior to the approval of the Port Authority (or the demising party under the Primary Lease) of this Lease. 10.Notwithstanding anything herein to the contrary, Lessee shall not be bound to the following provisions of the Ground Lease: Article II (Lease Term); the obligation to make any improvements and Lessee shall not be required to remove any improvements at the end of the term hereof as contemplated in Section 4.2 (Improvements); Section 5.8 (Insurance); and Article VI (Termination), except Lessee shall not act or fail to act in any manner which would be a breach of the Ground Lease. 11.Notwithstanding anything to the contrary contained in this Lease, Lessor agrees that: (a)Lessor shall indemnify and hold Lessee harmless from and against any and all loss, cost, expense or liability (including reasonable attorneys’ fees) incurred by Lessee that may arise from or be connected with any claim or demand made or action taken against Lessee by the lessor under the Ground Lease as a result of any act (including an act of negligence or willful misconduct) or omission of Lessor, its employees, contractors, agents or invitees except to the extent any such act or omission wasoccasioned in whole or in part by any act or omission of Lessee. (b)Lessee shall not be liable for the remediation of, or any loss, cost, damage or expense arising out of, any environmental condition existing at the Demised Premises prior to the Commencement Date. (c)Lessee shall not be liable for any of the obligations and liabilities of the lessee under the Ground Lease that arise under Sections 5.4, 5.5 or 5.7 of the Ground Lease except to the extent (and only to the extent) any of such obligations or liabilities arise out of Lessee’s use, occupancy, maintenance or repair of or alterations to the Demised Premises and such use, occupancy, maintenance, repair or alteration is in violation of applicable local, state or federal laws and regulations including, without limitation, environmental laws and regulations. Lessor shall indemnify and hold Lessee harmless from and against any and all loss, cost, expense or liability (including reasonable attorneys’ fees) incurred by Lessee that may arise from or be connected with any claim or demand made or action taken against Lessee by the lessor under the Ground Lease pursuant to any of said Sections 5.4, 5.5 and 5.7 when Lessee has no liability under any of said Sections pursuant to the terms of this subparagraph (c). (d)Lessee shall not be responsible for paying the cost of any Site Assessment requested by the lessor under the Ground Lease pursuant to Section 5.6 of the Ground Lease unless such Site Assessment determines that there are Hazardous Materials or Hazardous Materials contamination (as said terms are used and defined in the Ground Lease) on the Demised Premises in violation of any environmental laws and regulations and the presence of such Hazardous Materials or Hazardous Materials contamination in violation of any environmental laws and regulations was occasioned by any act or omission of Lessee. ARTICLE V CONDITION OF DEMISED PREMISES By taking possession of the Demised Premises, Lessee shall be deemed to have inspected same and to have accepted the Demised Premises in their "then" and "as is" condition.Notwith­standing the foregoing, Lessor does hereby assign unto Lessee all warranties and guarantees it shall receive from its contractor and contractor's suppliers with respect to the Demised Premises and the construction and installation of the Building Improvements. ARTICLE VI TERM OF LEASE, CANCELLATION OF EXISTING LEASE 1.Lessee is to have and to hold the Demised Premises under the terms and conditions herein stated for a period commencing with the Commencement Date (as hereinafter defined) and continuing thereafter for eighty-four (84) months plus the number of days between the Commencement Date and the first day of the month immediately succeeding the Commencement Date (the "Primary Term"). "Commencement Date" shall be 12:01 A.M. of the date immediately succeeding the date of Substantial Completion. "Substantial Completion" shall be midnight of the date upon which the contractor who undertakes the erection of the Building Improvements issues to the Lessor its statement that the Building Improvements are substantially complete in accordance with the Approved Final Expansion Improvement Plans.The Building Improvements shall be deemed to be substantially complete when (i) there are no details of construction, mechanical adjustments or decoration, or other items that materially interfere with Lessee’s use of the Demised Premises remaining to be done and (ii) Rogers County, Oklahoma has issued all certificates of occupancy or other permits, if any, required by applicable law for Lessee to occupy the Building Improvements. 2.Upon the Commencement Date, the Existing Lease shall terminate and (i) Lessee shall be entitled to a refund of Rent paid under the Existing Lease, pro rata, for the period from the Commencement Date to the last day of the month in which the Commencement Date occurs and (ii) the security deposit paid by Lessee under the Existing Lease shall be returned to Lessee in accordance with the terms thereof. ARTICLE VII RENTAL 1.Lessee hereby covenants and agrees to pay to Lessor a net rental for the Primary Term (herein called the "Base Rental") over and above the other and additional payments to be made by Lessee as hereinafter provided. The total Base Rental for the Primary Term shall be the sum of Two Million Eleven Thousand Seven Hundred Thirty-Three and 00/100 Dollars ($2,011,733.00). Base Rental shall be paid in advance in monthly installments commenc­ing the first day of the third calendar month immediately succeeding the date of Substantial Completion to be paid in advance on or before the tenth (10th) day of each and every month thereafter through the Primary Term. Should the date of Substantial Completion be a date other than the first day of a month, then Lessee shall pay Lessor rent for the period from the date of Substantial Completion through and including the last day of the month in which Substantial Completion occurs in an amount equal to the amount obtained by multiplying (i) $24,533.33 by (ii) a fraction, the numerator of which is the number of days remaining in the month in which Substantial Completion occurs and the denominator of which is the number of days in the month in which Substantial Completion occurs. References herein to "Rent" shall mean Base Rental and any additional rent required to be paid hereunder. 2.Installments of Base Rental shall be paid as follows: (a)For the two (2) calendar months commencing the first month immediately succeeding the date of Substantial Completion, the sum of Zero Dollars ($00.00) per month. (b)For eighty-two (82) months commencing the third calendar month immediately succeeding the date of Substantial Completion, the sum of Twenty Four Thousand Five Hundred Thirty-Three and 33/100 Dollars ($24,533.33) per month. Installments of Rental for any month Lessee shall hold over after the expiration of the Primary Term shall be the sum of Thirty Six Thousand Four Hundred and No/100 Dollars ($36,800.00) per month. ARTICLE VIII PUBLIC UTILITY CHARGES Lessee shall, at its sole cost and expense, pay, or cause to be paid, all charges for utilities furnished to the Demised Premises or to Lessee with respect to its operations thereon during the term of this Lease, and Lessee will indemnify Lessor and hold it harmless against any liability or damages for any such separately-metered charges incurred by Lessee. ARTICLE IX MAINTENANCE AND REPAIR OF THE DEMISED PREMISES 1.Throughout the term of this Lease, the Lessee, at its sole cost and expense, will take good care of (i) the interior of the portion of the Building comprising a portion of the Demised Premises which shall expressly include, without limitation, windows, doors, lighting, utilities and utility conduits, plumbing and sanitary systems within said portion of the Demised Premises, HVAC systems and equipment serving solely the Demised Premises, security systems and all other improvements located in, on or about the Demised Premises, and the parking areas and the routes of ingress and egress located on the Demised Premises, and will make all necessary repairs thereto except as otherwise provided in Article XIX and condemnation alone excepted. When used in this Article, the term "repairs" shall include all necessary replacements and renewals, but shall in all cases, be exclusive of all Structural Components (as hereinafter defined) of the Demised Premises and the Building except to the extent damaged by the negligence or willful misconduct of Lessee, its agents, servants, employees or invitees and only to the extent not covered by insurance maintained by Lessee.Lessee shall perform any lawn maintenance required with respect to any lawn area located on the Demised Premises.As used in this Paragraph 1, the term “Structural Components” shall mean and refer to the roof, exterior siding, foundation, slab, vertical support columns and roof trusses of the Building.Notwith­standing anything to the contrary contained in this Paragraph 1, Lessee’s obligations under this Paragraph 1 shall not include making (i) any repair or improvement necessitated by the negligence or willful misconduct of Lessor, its agents, employees, servants or contractors; or (ii) any repair or improvement caused by Lessor’s failure to perform its obligations under this Lease.Lessor shall at its cost, perform all maintenance and repairs and make all replacements, additions and improvements required in order to keep and maintain in good condition, order and repair the Structural Components.Except for the Structural Components, Lessor shall not be required to maintain or repair any portion of the Demised Premises. 2.The necessity for and adequacy of repairs to the Demised Premises and the portions of the Building and other areas to be maintained by Lessor and Lessee pursuant to this Lease shall be measured by the then-prevailing standard for improvements of similar construc­tion and class at the Port of Catoosa, and such repairs shall conform to all applicable laws, rules, regulations and restrictions, including the Ground Lease. 3.The Lessee shall keep the Demised Premises in a clean and orderly condition, free of dirt, unsightly vegetation, rubbish, snow, ice and unlawful obstructions. 4.In case any dispute shall arise at any time between the Lessor and the Lessee as to the standard of care and maintenance of the Demised Premises, such dispute shall be determined by arbitration under the Oklahoma Uniform Arbitration Act, provided that if the requirement for making repairs or replacements is imposed by: (i) any governmental authority; (ii) any restrictive or affirmative covenants imposed upon the Land, or by or through the Ground Lease; or (iii) by or through the holder of any mortgage to which this Lease is subordinate, then such requirement for repairs or replacements as they relate to the portions of the Demised Premises that Lessee is responsible for maintaining and repairing under this Article IX shall be complied with by the Lessee as required by 1 - 3 above, and shall not be considered an arbitrable dispute as contem­plated by this Article. The Lessee, however, shall have the right to dispute or contest the validity, application or reasonableness of any requirement pursuant to 1 - 3 above, provided such contest or dispute does not breach or violate any of the terms of any such mortgage or the Ground Lease. ARTICLE X PAYMENT OF TAXES, ASSESSMENTS, ETC, 1.Lessee shall pay all taxes, assessments, and other governmental charges of any kind or nature (collectively, "Taxes") which at any time during the term of this Lease may be assessed, levied or imposed by any governmental authority upon or with respect to the Demised Premises.It is intended that the Taxes to be paid by Lessee hereunder shall include any taxes assessed against the Lessor to the extent that they are measured by the value of the Demised Premises or the value of the interest of the Lessor in the Ground Lease.Lessor shall send Lessee a copy of any bill for Taxes and any other information accompanying such bill received by Lessor within ten (10) business days after Lessor receives such bill.All other taxes and charges with respect to the conduct of the Lessee's business therein or any use or occupancy of the Demised Premises, or with respect to or arising from the lease of property pursuant to the Ground Lease, without regard to the person, firm, corporation or partnership against which any such taxes may be assessed shall be paid in full by the Lessee. 2.Lessee shall timely pay all other charges, fees or assessments of the Port Authority (including Ground Rent and the Port Security charges) in respect of the Demised Premises or the use thereof by the Lessee. 3.Lessee shall have the right to contest in good faith the amount or validity of any Taxes or assessments required of it to be paid hereunder and the validity of any legislative or administrative action or rule requiring the payment thereof. If such payment may legally be held in abeyance, Lessee may postpone payment thereof until the final determination of any such proceedings, anything herein to the contrary notwithstanding. 4.Nothing contained in this Lease shall require a party hereto to pay any estate, inheritance, succession, or transfer tax of the other party hereto, nor to pay any taxes of any kind whatsoever which are based upon or measured by income of a party hereto. ARTICLE XI COMPLIANCE WITH LAW 1.Lessee shall, during the Primary Term of this Lease, at its sole cost and expense, comply with all valid laws, ordinances, regulations, orders and requirements of any governmental authority which may be applicable to the Demised Premises, or the use, manner of use or occupancy thereof, and which are specifically attributable to the particular business conducted within the Demises Premises by Lessee whether or not the same involve only non-structural repairs, maintenance or alterations. 2.Lessee shall have the right, by appropriate legal proceedings in the name of the Lessee or Lessor, or both, but at Lessee's sole cost and expense and without liability to Lessor, to contest the validity of any law, ordinance, order, regulation or requirement, which would impact Lessee's use or occupancy of the Demised Premises. Lessee may postpone compliance until final determination under such proceedings provided such postponement does not breach the Ground Lease or the terms of any mortgage to which this Lease is subordinate. ARTICLE XII INSURANCE 1.From and after the Commencement Date of this Lease, Lessor shall maintain, at its expense, with insurers of recognized responsibility licensed to do business in the State of Oklahoma, a policy or policies of all risk extended coverage insurance covering the Building and all improvements appurtenant thereto providing coverage in such amount as Lessor, in its commercially reasonable judgment, deems sufficient to permit the repair and restoration of the Leased Premises to substantially the same condition as existed prior to the occurrence of any loss covered under such policy and providing protection against loss or damage by fire and such other risks of a similar or dissimilar nature, as are or shall be customarily covered with respect to buildings similar in construction, general location, use and occupancy to the Building, including, but not limiting the generality of the foregoing, flood, windstorm, hail, earthquake, explosion, vandalism, damage from vehicles, smoke damage and such other damage as may be deemed reasonably necessary by Lessor.Lessee shall promptly reimburse Lessor for the cost of such insurance upon submission by Lessor to Lessee an invoice therefore. 2.The Lessee shall, without diminishing any other obligation it may have under this Lease, cause to be maintained, at no cost or expense to the Lessor, commercial general liability and property damage insurance covering claims for personal injury or property damage with respect to Tenant’s activities and property in, on and about the Demised Premises.Such insurance shall have limits of not less than Two Million Dollars ($2,000,000.00) general aggregate annually.Lessor may request that the amount such insurance maintained by Lessee be increased from time to time during the term provided, however, that Lessor may not request such an increase any more frequently than once every three (3) years. 3.All insurance provided by Lessee shall be effected under enforceable policies issued by insurers of recognized responsibility licensed to do business in the State of Oklahoma.At least fifteen (15) days prior to the expiration date of any policy, a certificate evidencing the continuation of coverage shall be delivered by the Lessee to the Lessor. 4.All policies of insurance contemplated by Paragraph 2 above, shall name the Lessor, the Lessee and such persons and entities as the Ground Lease or the holder of any mortgage on the Demised Premises may require as additional insureds or loss payees as their respective interests may appear. At the request of the Lessor, any insurance policy contemplated herein shall be made payable to the holders of any mortgage to which this Lease is at any time subordinate, as the interest of such holders may appear, pursuant to a standard clause for holders of mortgages. 5.All policies provided by Lessee shall contain an agreement by the insurers: (a)that any loss shall be payable to the Lessor or the holders of any such mortgage, notwithstanding any act or negligence of the Lessee which might otherwise result in forfeiture of such insurance; (b)that such policies shall not be canceled except upon thirty (30) days' prior written notice to the Lessor, to all other insureds, and to the holders of any mortgage to whom loss may be payable; and (c)that the coverage afforded thereby shall not be affected by the performance of any work in or about the Demised Premises. 6.If the Lessee provides any insurance required by this Lease in the form of a blanket policy, the Lessee shall furnish satisfactory proof that such blanket policy complies in all respects with the provisions of this Lease, and that the coverage thereunder is at least equal to the coverage which would be provided under a separate policy covering only the Demised Premises. 7.Notwithstanding anything herein to the contrary, Lessor and Lessee each hereby releases the other, its officers, directors, partners, agents and employees, to the extent of the releasing party’s coverage under its insurance policies, from any and all liability for any loss or damage which may be inflicted upon the property of such party, notwithstanding that such loss or damage shall have arisen out of the negligence of the other party, its officers, directors, partners, agents or employees; provided, however, that this release shall be effective only with respect to occurrences occurring during such time as the appropriate policy of insurance of the party so releasing shall contain a clause to the effect that such release shall not affect the said policy or the right of the insured to recover thereunder. ARTICLE XIII INSTALLATION OF EQUIPMENT AND FIXTURES Lessee shall have the right, at any time and from time to time during the term of this Lease, to install in and upon the Demised Premises, fixtures, machinery and equipment, and to make repairs thereto, replacements thereof, and additions thereto. Any fixtures, machinery and equipment so added shall be removed by the Lessee prior to the termination of this Lease. When such fixtures, machinery and equipment are so removed, the Lessee shall restore the Demised Premises to the same condition such premises were in prior to such installation. Lessor may, at its option, relieve Lessee from the obligation to remove any such fixtures, machinery or equipment, and any such fixtures, machinery and equipment not removed by Lessee shall become the property of Lessor. ARTICLE XIV ALTERATIONS AND IMPROVEMENTS BY LESSEE 1.Lessee shall have the right, at any time and from time to time during the term of this Lease, to make at its sole cost and expense and without any right to receive reimbursement from the Lessor in respect thereof, any alterations or improvements or additions to the Demised Premises or any part thereof, subject, however, to the following conditions: (a)No alterations, additions or improvements shall be undertaken until Lessee shall have procured all permits, licenses and other authorizations required for the lawful and proper undertaking thereof. (b)Any such alteration, addition or improvement shall be made in a good and workmanlike manner and in compliance with all valid laws, governmental orders and building ordinances and regulations pertaining thereto, and shall be of a class and standard comparable to the class and standard of construction then utilized at the Port of Catoosa, but not less than the original standard and class of construction of the Demised Premises. (c)Lessee shall maintain, at its sole cost and expense, general public liability insurance and workmen's compensation insurance covering all persons employed in connection with such work and with respect to whom death or injury claims could be asserted against Lessor, Lessee or the Demised Premises. (d)All alterations, additions or improvements when completed shall be of such a nature as not to reduce or otherwise adversely affect the value of the Demised Premises, nor to diminish the general utility or change the general character of the Demised Premises, or which would violate any of the provisions of the Ground Lease. (e)No alterations, additions or improvements are to be made by Lessee without first submitting to the Lessor and the Port Authority the plans and specifications thereof, and without the written approval of the Lessor and the Port Authority of such plans and specifications. Lessor's approval of such plans and specifications shall not be unreasonably withheld, delayed or conditioned, and Lessor shall assist Lessee in obtaining the Port Authority's approval thereof. (f)All such alterations, additions and improvements shall be undertaken and completed in substantial conformity with the plans and specifications approved by the Lessor and the Port Authority. (g)All such alterations and improvements shall become and be the properly of the Lessor and shall be subject to all the terms and conditions of this Lease. (h)Two (2) copies of as built plans and specifications shall be delivered to Lessor within thirty (30) days after completion of each such alteration or improvement and such copies shall become the sole and exclusive property of Lessor. ARTICLE XV LIENS Lessee agrees that it shall not create, permit or suffer an imposition of any lien, charge or encumbrance upon the Demised Premises, or upon any interest of the Lessor and Lessee in the Ground Lease or any part thereof, except liens, charges and encumbrances created by Lessor and the lien of any taxes and assessments not delinquent.Should any such lien be asserted or filed, Lessee shall bond against or discharge the same in accordance with the requirements of Oklahoma Statutes Section 42-147.1 within thirty (30) days after written request by Lessor.The provisions of this Article XV shall not apply to any mechanic’s, materialmen’s or other lien against the Demised Premises and/or Lessor’s interest therein for any labor, services, materials, supplies, machinery, fixtures or equipment furnished to the Demised Premises in connection with any work performed by or for Lessor, and Lessor does hereby agree to indemnify and defend Lessee against and save Lessee, the Demised Premises, and any portion thereof harmless from all losses, costs, damages, expenses, liabilities and obligations, including, without limitation, reasonable attorneys’ fees and expenses, resulting from the assertion, filing, foreclosure or other legal proceedings with respect to any such lien. ARTICLE
